HOUSTON, Justice.
S. Robert Brooks III has appealed from a summary judgment, certified final pursuant to Rule 54(b), A.R.Civ.P., entered in favor of Thomas Turnage, as Administrator of Veterans’ Affairs, in this action to foreclose on certain real property in Mobile County. In addition, Brooks and his wife, Linda B. Brooks, have petitioned for a writ of mandamus directing the Honorable Tel-fair Mashburn, Judge of the Mobile County Circuit Court, to recuse himself from the case. After a careful review of the record and briefs, we conclude that there is no genuine issue of material fact and that Turnage was entitled to a judgment as a matter of law. Rule 56, A.R.Civ.P. We also conclude that there is no basis upon which to issue a writ of mandamus. See Ex parte Morgan Keegan & Co., 555 So.2d 182 (Ala.1989). Accordingly, the judgment of the trial court is affirmed, and the petition for writ of mandamus is denied.
88-748-M AFFIRMED.
88-1614 WRIT DENIED.
HORNSBY, C.J., and JONES, SHORES and KENNEDY, JJ., concur.